Citation Nr: 1132299	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-18 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective August 13, 2007.

In November 2010, the Board remanded the matter to the RO for the purpose of scheduling a VA examination to assess the current severity of the Veteran's service-connected hearing loss.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter was returned to the Board in April 2011. 

In March 2011, after the issuance of the supplemental statement of the case earlier that month, the Veteran submitted a written statement.  Because the evidence and arguments in that statement are redundant of his earlier statements dated in May 2009, June 2008, November 2007, and September 2007, remand for the issuance of an additional supplemental statement of the case is not required.  See 38 C.F.R. § 19.31.


FINDINGS OF FACT

1.  VA audiometric test results from December 2007 show that the Veteran had level I hearing in his right ear and level I hearing in his left ear.  

2.  VA audiometric test results from December 2010 show that the Veteran had level I hearing in his right ear and level I hearing in his left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  

In Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006), the U.S. Court of Appeals for Veterans Claims (Court), held that 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of the claim:  (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) degree of disability, and (5) effective date of disability.  The purpose of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) is for the VA to provide notification to the claimant prior to an initial unfavorable decision on the claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection for bilateral hearing loss.  The Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess, 19 Vet. App. at 490 (explaining that 5103(a) notice is no longer applicable because sections 5103A , 7105(d), and 3.103(b) require VA to inform the claimant of how to obtain an earlier effective date or higher rating upon receipt of the Veteran's notice of disagreement); see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that where a service-connection claim has been substantiated, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to downstream elements).  Furthermore, the RO sent a letter in August 2007 that fulfilled the requirements of Dingess.  Therefore, the record shows that the Veteran received appropriate notice pursuant to the VCAA. 

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records and VA treatment records, and the Veteran was provided with VA examinations in December 2007 and in December 2010, pursuant to the Board's November 2010 Remand order.  The Veteran has not identified any additional relevant records that VA failed to obtain.  The VA examiners conducted accurate and descriptive examinations based on the complete medical records, and considered the Veteran's lay assertions, particularly with regard to the functional effects caused by his hearing loss, as required by Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Therefore, VA's duty to provide a thorough and contemporaneous VA examination has been met.  Furthermore, in providing the Veteran with a current VA audiological examination and obtaining his recent VA treatment records the Board is satisfied that the AMC has substantially complied with the Board's November 2010 Remand order.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall, 11 Vet. App. at 271.  



The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the issue of entitlement to a higher rating for bilateral hearing loss.


II.  Increased Rating

The Veteran contends that he is entitled to a compensable rating for bilateral hearing loss.  Specifically, he asserts that he has suffered a considerable amount of hearing loss in consideration of his outstanding hearing levels prior to his active military service as evidenced by the hearing data recorded on his entrance examination.  See May 2009 appeal; March 2011 statement.  Therefore, he contends that he is entitled to a higher rating due to the amount of hearing loss that he has suffered relative to his initial hearing ability.  

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the claim of the claim - a practice known as "staged ratings."  Id. at 126.  However, as discussed below, because the evidence of record does not demonstrate diverse symptoms meeting the criteria for different ratings, the application of staged ratings is inapplicable in this case. 

The Veteran bears the burden of presenting and supporting his claim for benefits.  
38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, DC 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional cases, VA arrives at the proper designation of hearing loss in each ear by mechanical application of Table VI, or, in certain circumstances, Table VIA; Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  

In January 2007, the Veteran was referred for an audiological evaluation and was diagnosed with bilateral sensorineural hearing loss.  The audiologist noted that the Veteran was not a hearing aid user and the examination revealed hearing loss was not sufficient to require hearing aids at that time.

Subsequently, the Veteran was provided with a VA audiological examination in December 2007.  The Veteran reported having trouble understanding speech in group conversations or in the presence of excessive noise.  The results are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
55
55
65
LEFT
25
35
45
60
55

The average puretone threshold in the Veteran's right ear was 48.75 decibels, and the average puretone threshold in the Veteran's left ear was 48.75 decibels.  On the Maryland CNC test, the Veteran received a score of 96 percent for the right ear and 96 percent for the left ear for word recognition.  The December 2007 results equate to an assignment of level I for the Veteran's right ear and level I for his left ear, which merits a noncompensable rating using Table VI.  Table VIa is inapplicable as the Veteran does not have puretone thresholds of 55 decibels or more at each of the relevant frequencies or a puretone threshold of 30 decibels or more at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

Review of the remaining VA audiological treatment records shows that the Veteran was thought to be a good candidate for hearing aids in February 2009, but was not interested in using them at that time.  In January 2010, the audiologist noted that the Veteran had high frequency hearing loss that was sufficient to impair his ability to communicate with health care providers.  In September 2010, the Veteran reported increased frustration with his hearing loss and was interested in acquiring hearing aids.  Amplification options were discussed and an order for hearing aids was placed.  The Veteran was fitted with hearing aids in October 2010 and they were found to be appropriate for his degree and type of hearing loss.  He was seen for a follow-up appointment in November 2010 for readjustment of his hearing aids.

The Veteran was provided with a second VA audiological examination in December 2010.  The Veteran reported difficulty hearing in situations with background noise, as well as confusion due to the difference between his right and left ear hearing.  The results of the audiological examination are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
60
65
65
LEFT
30
40
55
65
60

The average puretone threshold in the Veteran's right ear was 52.5 decibels, and the average puretone threshold in the Veteran's left ear was 55 decibels.  On the Maryland CNC test, the Veteran received a score of 96 percent for the right ear and 98 percent for the left ear for word recognition.  The December 2010 results equate to an assignment of level I for the Veteran's right ear and level I for his left ear, which merits a noncompensable rating using Table VI.  As explained above, the threshold data does not warrant the use of Table VIa.  38 C.F.R. § 4.86.   

The Veteran had multiple VA audiological evaluations at the VA Medical Center in West Palm Beach, Florida, and hearing data was recorded in January 2007, February 2009, January 2010, and September 2010.  His hearing levels were comparable with those recorded at the Veteran's two VA examinations.  As such, the Veteran's VA treatment records show that his hearing has tested consistently throughout the appellate period and that the data collected at his two VA examinations is representative of his level of hearing loss.  

The Veteran's has testified that he has difficulty understanding conversational speech in noisy environments, and he is competent to testify to those symptoms.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  However, the rating criteria for hearing loss contemplate some degree of functional difficulty due to demonstrable 


hearing loss in the hearing levels nevertheless assigned a noncompensable rating.  Furthermore, the rating schedule for hearing loss relies primarily on the application of objective test data.  38 C.F.R. §§ 4.85, 4.86; Martinak, 21 Vet. App. at 455.  Therefore, while the Board has taken the Veteran's competent lay testimony into consideration, his described symptomatology does not alter the Board's rating assignments.  

Similarly, the Board acknowledges the Veteran's argument that the Board should consider the relative degree of his hearing loss as compared to his hearing ability at entry into active service.  However, as noted above, the Veteran's disability rating is based on his current impairment of earning capacity resulting from his bilateral hearing loss in consideration of the functional impairment of his ability to engage in ordinary activities, including employment, and not the relative degree of hearing loss experienced by the Veteran.  38 U.S. § 1155; 38 C.F.R. § 4.1.  Furthermore, as noted above, determination of the level of impairment caused by hearing loss is done primarily by reference to the objective test data showing current hearing loss levels, not the degree of loss relative to hearing ability at the time of entry into service.  38 C.F.R. §§ 4.85, 4.86; Martinak, 21 Vet. App. at 455.  

Therefore, review of the lay and medical evidence of record shows that the Veteran is not entitled to a schedular compensable rating for bilateral hearing loss.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  



III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing conversations in louder environments, difficulty hearing in the presence of background noise, and confusion) are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  As discussed above, the levels of hearing loss that correspond to noncompensable ratings nevertheless contemplate a degree of hearing loss and the related symptomatology, such as difficulty understanding conversational speech, hearing in the presence of background noise, and confusion caused by varying levels of hearing in each 


respective ear.  For these reasons, referral for consideration of an extraschedular rating is not warranted.  


ORDER


Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


